THE THIRTEENTH COURT OF APPEALS

                                    13-20-00256-CV


                                    Israel Salinas
                                           v.
                         Charlie Ray James Investments, LLC


                                    On Appeal from the
                      206th District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-2001-19-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 10, 2022